426 F.2d 246
Donald C. WILSON, Appellant,v.UNITED STATES of America.
No. 18215.
United States Court of Appeals, Third Circuit.
Submitted on Briefs April 21, 1970.Decided May 13, 1970.

Donald C. Wilson, pro se.
Richard L. Thornburgh, U.S. Atty., Pittsburgh, Pa., for appellee.
Before GANEY, VAN DUSEN and GOBBONS, Circuit Judges.
OPINION OF THE COURT
PER CURIAM.


1
Petitioner pleaded guilty to charges of violation of 26 U.S.C. 4704(a) (1964), which forbids purchasing, selling, dispensing or distributing heroin not in or from the original tax-stamped packages, and of 26 U.S.C. 4705(a) (1964), which forbids selling, bartering, exchanging or giving heroin except pursuant to a written order on a form issued by the Secretary of the Treasury.  He was sentenced on October 24, 1967.


2
Thereafter, petitioner filed a motion, pursuant to 28 U.S.C. 2255 (1964), to vacate those sentences because they were imposed under unconstitutional statutes.  He relied on the fact that there was no means whereby to obtain either the required tax stamp, 4704(a), or the required order form, 4705(a).  In the district court he contended that the statutes violated his privilege against self-incrimination.  The district court denied relief and this appeal followed.  In this court he has added the contention that the statutes are not truly revenue measures and, hence, are unconstitutional.


3
We have considered and reject both contentions.  The controlling cases are Turner v. United States, 396 U.S. 398, 90 S.Ct. 642, 24 L.Ed.2d 610 (1970); Minor v. United States, 396 U.S. 87, 90 S.Ct. 284, 24 L.Ed.2d 283 (1969); and United States v. Clark, 425 F.2d 827 (3 Cir., 1970).  The order of the district court will be affirmed.